Per Curiam.
The written lease was not a sealed instrument and the jury so found. (Drexler-Rochester Properties, Inc., v. Paris, 236 App. Div. 409; Empire Trust Co. v. Heinze, 242 N. Y. 475, 479.) The oral modification of this written lease in respect to future reductions of the agreed rental contravened the Statute of Frauds and was, therefore, unenforceable. (Real Prop. Law, § 259, prior to amendment by Laws of 1934, chap. 750; 800 West End Ave. Corp. v. Warner, 250 N. Y. 221.) There was an accord and satisfaction as to the rent due for August, 1936, and September, 1936.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff for the sum of $800 and costs.
Shientag and Noonan, JJ., concur; Frankenthaler, J., taking no part.